                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

KASANDRA BELLAMY,                                    )
                                                     )
                             Plaintiff,              )
                                                     )
            vs.                                      )   15 CV 2678
                                                     )
The CITY OF CHICAGO, et al.,                         )   Judge CHANG
                                                     )
                            Defendants.              )

                   PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT

        Plaintiff Kasandra Bellamy respectfully requests that this Court enter judgment with respect

to her petition for attorneys’ fees and costs pursuant to 42 U.S.C. §1988:

1. In this civil rights case, Plaintiff won a verdict against Defendant Officer Hillel Watkins after a

    four-day jury trial in June 2016. The jury awarded Plaintiff $17,000 in damages: $9,000 in

    compensatory damages and $8,000 in punitive damages. As the prevailing party, Plaintiff filed a

    petition for attorneys’ fees and costs pursuant to 42 U.S.C. §1988 on October 18, 2016. The

    Court ruled on Bellamy’s fee petition on August 25, 2017, granting it in part and denying it in

    part.

2. On September 30, 2018, the Court ruled on Plaintiff’s motion to reconsider portions of the fee

    petition ruling, granting the motion to reconsider in part and denying it in part. The Court

    ordered the parties to confer and file a status report on reductions to Plaintiff’s counsels’ billing

    by October 15, 2018 so that the Court could enter judgment. The parties filed that status report

    on October 15, 2018, agreeing that Plaintiff is entitled to $193,852.60 in attorneys’ fees and

    $7,350.50 in costs, for a total of $201,203.10. See Dkt. 215.

3. The Court has not yet entered judgment on Plaintiff’s §1988 petition for attorneys’ fees and

    costs. Plaintiff is now in the process of preparing her supplemental fee petition for fees incurred

    in litigating the main fee petition and motion to reconsider between October 19, 2016 and the
    present. However, the due date for Plaintiff’s supplemental fee petition cannot be calculated

    until the Court enters judgment on the underlying fee petition. See N.D. Ill. Civ. R. 54.3(b)

    (explaining that a motion for attorneys’ fees “shall be filed and served no later than 91 days after

    the entry of the judgment…on which the motion is founded.”).

4. Pursuant to this Court’s standing order, on today’s date the undersigned contacted defense

    counsel to determine their position with respect to this motion. As of the filing of this motion,

    defense counsel has not indicated what if any objections they have to this motion.

5. Thus, Plaintiff respectfully requests that this Court enter judgment on her petition for attorneys’

    fees and costs consistent with the parties’ joint status report of October 15, 2018.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment on her

petition for attorneys’ fees and costs consistent with the parties’ joint status report of October 15,

2018.

                                                                Respectfully Submitted,

                                                                /s Kevin T. Turkcan
                                                                One of Plaintiff’s Attorneys
Kevin T. Turkcan
HAMILTON LAW OFFICE, LLC
53 West Jackson Boulevard, Suite 452
Chicago, Illinois 60604
312.726.3173




	




	                                                   2
